Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.  

Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1:
According to the first part of the analysis, in the instant case, claims 1-7 are directed to a method claim, claims 8-14 are directed to an apparatus with processors and computer-readable medium, and claims 15-20 are directed to computer program products.  Thus, each of the claims falls within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter).

Step 2A Prong 1:
Regarding claim 1, this claim recites: 

“building, by the one or more processors of the computer system, a vector space of the collection of text” (With the exception of using one or more processors of the computer system, this is a mental step of data conversion using pen and paper);

“embedding, by the one or more processors of the computer system, entities or relations from the knowledge graph into the vector space to generate entity or relation vectors” (With the exception of using one or more processors of the computer system, this is a mental step of a data conversion using pen and paper);

“embedding, by the one or more processors of the computer system, data items associated with: A) the type of entity; or B) the relation into the vector space to generate data item vectors” (With the exception of using one or more processors of the computer system, this is a mental step of a data conversion using pen and paper).

“computing, by the one or more processors of the computer system, an emerging entity or relation concept vector by determining a centroid of the data item vectors” (With the exception of using one or more processors of the computer system, this is a mental step of a finding an average of a da using pen and paper).


Step 2A Prong 2:
	Regarding claim 1, the additional element of using one or more processors of a computer system to perform the mental steps of building, embedding, and computing are directed to using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  These limitations do not integrate the judicial exception into a practical application.
	The additional limitations of “receiving, by the one or more processors of the computer system, a knowledge graph”, “ receiving, by the one or more processors of the computer system, a collection of text”, “ receiving, by one or more processors of a computer system, a sequence of data items associated with: A) a type of entity; or B) a relation, in the knowledge graph”, and “generating, by the one or more processors of the computer system, a signal when a distance between the emerging entity or relation concept vector and the entity or relation concept vector is greater than a concept drift threshold”, these limitations are directed to data transmission based on a distance determination.  Data transmission does not integrate the judicial exception into a practical application (see MPEP 2106.05(d)(II)(i)).

Step 2B:
	Regarding claim 1, the additional element of using one or more processors of a computer system to perform the mental steps of building, embedding, and computing are directed to using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  These limitations do not amount to significantly more than the judicial exception in the claim.
	The additional limitations of “receiving, by the one or more processors of the computer system, a knowledge graph”, “ receiving, by the one or more processors of the computer system, a collection of text”, “ receiving, by one or more processors of a computer system, a sequence of data items associated with: A) a type of entity; or B) a relation, in the knowledge graph”, and “generating, by the one or more processors of the computer system, a signal when a distance between the emerging entity or relation concept vector and the entity or relation concept vector is greater than a concept drift threshold”, these limitations are directed to data transmission based on a distance determination.  Data transmission does not amount to significantly more than the judicial exception in the claim (see MPEP 2106.05(d)(II)(i)).


Step 2A Prong 1:
Regarding claim 8, this claim recites the following abstract idea: 
“building, by the one or more processors of the computer system, a vector space of the collection of text” (With the exception of using one or more processors of the computer system, this is a mental step of data conversion using pen and paper);

“embedding, by the one or more processors of the computer system, entities or relations from the knowledge graph into the vector space to generate entity or relation vectors” (With the exception of using one or more processors of the computer system, this is a mental step of a data conversion using pen and paper);

“embedding, by the one or more processors of the computer system, data items associated with: A) the type of entity; or B) the relation into the vector space to generate data item vectors” (With the exception of using one or more processors of the computer system, this is a mental step of a data conversion using pen and paper).

“computing, by the one or more processors of the computer system, an emerging entity or relation concept vector by determining a centroid of the data item vectors” (With the exception of using one or more processors of the computer system, this is a mental step of a finding an average of a da using pen and paper).

Step 2A Prong 2:
Regarding claim 8, the additional element of “one or more processors”, “ one or more memory devices coupled to the one or more processors”, “one or more computer readable storage devices coupled to the one or more processors, wherein the one or more storage devices contain program code executable by the one or more processors via the one or more memory devices to implement a method for signaling concept drift during knowledge base population”, and using one or more processors of a computer system to perform the mental steps of building, embedding, and computing are directed to using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  These limitations do not integrate the judicial exception into a practical application.
	The additional limitations of “receiving, by the one or more processors of the computer system, a knowledge graph”, “ receiving, by the one or more processors of the computer system, a collection of text”, “ receiving, by one or more processors of a computer system, a sequence of data items associated with: A) a type of entity; or B) a relation, in the knowledge graph”, and “generating, by the one or more processors of the computer system, a signal when a distance between the emerging entity or relation concept vector and the entity or relation concept vector is greater than a concept drift threshold”, these limitations are directed to data transmission based on a distance determination.  Data transmission does not integrate the judicial exception into a practical application (see MPEP 2106.05(d)(II)(i)).

Step 2B:
Regarding claim 8, the additional element of “one or more processors”, “ one or more memory devices coupled to the one or more processors”, “one or more computer readable storage devices coupled to the one or more processors, wherein the one or more storage devices contain program code executable by the one or more processors via the one or more memory devices to implement a method for signaling concept drift during knowledge base population”, and using one or more processors of a computer system to perform the mental steps of building, embedding, and computing are directed to using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  These limitations do not amount to significantly more than the judicial exception in the claim.
	The additional limitations of “receiving, by the one or more processors of the computer system, a knowledge graph”, “ receiving, by the one or more processors of the computer system, a collection of text”, “ receiving, by one or more processors of a computer system, a sequence of data items associated with: A) a type of entity; or B) a relation, in the knowledge graph”, and “generating, by the one or more processors of the computer system, a signal when a distance between the emerging entity or relation concept vector and the entity or relation concept vector is greater than a concept drift threshold”, these limitations are directed to data transmission based on a distance determination.  Data transmission does not amount to significantly more than the judicial exception in the claim (see MPEP 2106.05(d)(II)(i)).

Step 2A Prong 1:
Regarding claim 15, this claim recites the following abstract idea: 

“building, by the one or more processors of the computer system, a vector space of the collection of text” (With the exception of using one or more processors of the computer system, this is a mental step of data conversion using pen and paper);
“embedding, by the one or more processors of the computer system, entities or relations from the knowledge graph into the vector space to generate entity or relation vectors” (With the exception of using one or more processors of the computer system, this is a mental step of a data conversion using pen and paper);
“embedding, by the one or more processors of the computer system, data items associated with: A) the type of entity; or B) the relation into the vector space to generate data item vectors” (With the exception of using one or more processors of the computer system, this is a mental step of a data conversion using pen and paper).
“computing, by the one or more processors of the computer system, an emerging entity or relation concept vector by determining a centroid of the data item vectors” (With the exception of using one or more processors of the computer system, this is a mental step of a finding an average of a da using pen and paper).

Step 2A Prong 2:
Regarding claim 15, the additional element of “ a computer program product, comprising one or more computer readable hardware storage devices storing a computer readable program code, the computer readable program code comprising an algorithm that when executed by one or more processors of a computing system “, and using one or more processors of a computer system to perform the mental steps of building, embedding, and computing are directed to using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  These limitations do not integrate the judicial exception into a practical application.
	The additional limitations of  “receiving, by the one or more processors of the computer system, a knowledge graph”, “ receiving, by the one or more processors of the computer system, a collection of text”, “ receiving, by one or more processors of a computer system, a sequence of data items associated with: A) a type of entity; or B) a relation, in the knowledge graph”, and  “generating, by the one or more processors of the computer system, a signal when a distance between the emerging entity or relation concept vector and the entity or relation concept vector is greater than a concept drift threshold “.  These limitations are directed to data transmission based on a distance determination.  Data transmission does not integrate the judicial exception into a practical application (see MPEP 2106.05(d)(II)(i)).

Step 2B:
Regarding claim 15, the additional element of “ a computer program product, comprising one or more computer readable hardware storage devices storing a computer readable program code, the computer readable program code comprising an algorithm that when executed by one or more processors of a computing system “, and using one or more processors of a computer system to perform the mental steps of building, embedding, and computing are directed to using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  These limitations do not amount to significantly more than the judicial exception in the claim.
	The additional limitations of  “receiving, by the one or more processors of the computer system, a knowledge graph”, “ receiving, by the one or more processors of the computer system, a collection of text”, “ receiving, by one or more processors of a computer system, a sequence of data items associated with: A) a type of entity; or B) a relation, in the knowledge graph”, and  “generating, by the one or more processors of the computer system, a signal when a distance between the emerging entity or relation concept vector and the entity or relation concept vector is greater than a concept drift threshold “.  These limitations are directed to data transmission based on a distance determination.  Data transmission does not amount to significantly more than the judicial exception in the claim (see MPEP 2106.05(d)(II)(i)).

Step 2A Prong 1:
Regarding claim 2, the limitation “building the vector space of the received sequence of data items uses embeddings and autoencoders” is directed to encode a received sequence of data and present it as a vector, which is a mental process of finding the center of a data.  

Step 2A Prong 2: this claim does not include any additional elements.
Step 2B: this claim does not include any additional elements.

Step 2A Prong 1:
Regarding claim 3, “generating the signal includes highlighting data items according to a degree of difference with the centroid of the data item vectors” which are mental processes of performing data transmission.  
Step 2A Prong 2: this claim does not include any additional elements.
Step 2B: this claim does not include any additional elements.

Step 2A Prong 1:
Regarding claim 4, “signal includes presenting a data item outlier” which are mental processes of performing data transmission.  
Step 2A Prong 2: this claim does not include any additional elements.
Step 2B: this claim does not include any additional elements.

Step 2A Prong 1:
Regarding claim 5, “distance is computed as a cosine distance or dot product distance “ is a mental process of performing a trigonometric function with the aid of pen and paper. 
Step 2A Prong 2: this claim does not include any additional elements.
Step 2B: this claim does not include any additional elements.

Step 2A Prong 1:
Regarding claim 6, “building the vector space of the received sequence of data items further includes building a graph of data item tuples where the magnitude of the vector is computed using a graph metric” is a mental process of performing graphical sketch with the aid of pen and paper and performing a mathematical function.  
Step 2A Prong 2: this claim does not include any additional elements.
Step 2B: this claim does not include any additional elements.

Step 2A Prong 1:
Regarding claim 7, “the sequence of data items corresponds to at least one of a recent time window or a data entry, and is generated by a program” is a mental process of identifying the data at a certain time.  
Step 2A Prong 2: this claim does not include any additional elements.
Step 2B: this claim does not include any additional elements.

Step 2A Prong 1:
Regarding claim 9, the limitation “building the vector space of the received sequence of data items uses embeddings and autoencoders” is directed to encode a received sequence of data and present it as a vector, which are mental processes.  
Step 2A Prong 2: this claim does not include any additional elements.
Step 2B: this claim does not include any additional elements.

Step 2A/2B:
Regarding claim 10, “generating the signal includes highlighting data items according to a degree of difference with the centroid of the data item vectors” which are directed to data transmission.  Data transmission does not integrate the judicial exception into a practical application and does not amount to significantly more than the judicial exception in the claim (see MPEP 2106.05(d)(II)(i)).

Step 2A/2B:
Regarding claim 11, “signal includes presenting a data item outlier” is directed to data transmission.  Data transmission does not integrate the judicial exception into a practical application and does not amount to significantly more than the judicial exception in the claim (see MPEP 2106.05(d)(II)(i)).

Step 2A Prong 1:
Regarding claim 12, “ wherein the distance is computed as a cosine distance or dot product distance “is a mental process of performing a trigonometric function with the aid of pen and paper. 
Step 2A Prong 2: this claim does not include any additional elements.
Step 2B: this claim does not include any additional elements.

Step 2A Prong 1:
Regarding claim 13, “wherein the building the vector space of the received sequence of data items further includes building a graph of data item tuples where the magnitude of the vector is computed using a graph metric” is a mental process of performing graphical sketch with the aid of pen and paper and performing a mathematical function.  
Step 2A Prong 2: this claim does not include any additional elements.
Step 2B: this claim does not include any additional elements.

Step 2A Prong 1:
Regarding claim 14, “the sequence of data items corresponds to at least one of a recent time window or a data entry, and is generated by a program” is a mental process of identifying the data at a certain time.  
Step 2A Prong 2: this claim does not include any additional elements.
Step 2B: this claim does not include any additional elements.

Step 2A Prong 1:
Regarding claim 16, the limitation “building the vector space of the received sequence of data items uses embeddings and autoencoders” is directed to encode a received sequence of data and present it as a vector, which are mental processes.  
Step 2A Prong 2: this claim does not include any additional elements.
Step 2B: this claim does not include any additional elements.

Step 2A Prong 1:
Regarding claim 17, “generating the signal includes highlighting data items according to a degree of difference with the centroid of the data item vectors” which are mental processes of performing data transmission.  
Step 2A Prong 2: this claim does not include any additional elements.
Step 2B: this claim does not include any additional elements.

Step 2A Prong 1:
Regarding claim 18, “signal includes presenting a data item outlier” is a mental process of performing mental steps of identifying a data belonging to a certain group.
Step 2A Prong 2: this claim does not include any additional elements.
Step 2B: this claim does not include any additional elements.

Step 2A Prong 1:
Regarding claim 19, “wherein the distance is computed as a cosine distance or dot product distance “is a mental process of performing a trigonometric function with the aid of pen and paper. 
Step 2A Prong 2: this claim does not include any additional elements.
Step 2B: this claim does not include any additional elements.

Step 2A Prong 1:
Regarding claim 20, “wherein the building the vector space of the received sequence of data items further includes building a graph of data item tuples where the magnitude of the vector is computed using a graph metric” is a mental process of performing graphical sketch with the aid of pen and paper and performing a mathematical function.  
Step 2A Prong 2: this claim does not include any additional elements.
Step 2B: this claim does not include any additional elements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 10, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Aravamudan et. al (hereinafter Aravamudan) US 20180082197 A1, in view of Dhillon et.al (hereinafter Dhillon) US 6560597 B1.
In regard to claim 1. 
Aravamudan discloses:
-	A method for signaling concept drift during knowledge base population, the method comprising: receiving, by one or more processors of a computer system, a knowledge graph (in at least ¶ [0268], and in at least ¶ [0176] “The system store 114 can include information stored in a structured semantic database 106 (which can be a traditional database); a knowledge graph(s) 107 (which can be directed graphs of labeled (extracted from both paths 101a and 102a) and/or unlabeled entities (extracted from the 102a path) ”); 

-	receiving, by the one or more processors of the computer system, a collection of text  (in at least ¶ [0066] “ A method according to one embodiment of the present disclosure can include identifying semantic entities and associated semantic collections present in one or more knowledge bases, wherein the semantic entities include one or more of single words or multi-word phrases”); 
(BRI: collection of entities in knowledge base include words or word phrases)

-	building, by the one or more processors of the computer system, a vector space of the collection of text (in at least ¶ [0176] “In some embodiments, an example of document/paragraph/sentence embedding can be doc2vec”); 
(BRI: A document is a collection of text as a sentence, paragraphs and converted to vectors using doc2vec) 

-	receiving, by one or more processors of a computer system, a sequence of data items associated with: A) a type of entity; or B) a relation, in the knowledge graph (in at least ¶ [0169] “All entity type of an entity can be identified in various other ways. In some embodiments, an entity type of an entity can be identified based on a sequence model”); 

-	embedding, by the one or more processors of the computer system, data items associated with: A) the type of entity; or B) the relation into the vector space to generate data item vectors (in at least ¶ [0167] “Input data to the system can be structured data 101, semi-structured data 117, and/or unstructured data 102. In some embodiments, structured data 101 can be in the form of entity tuples. For example, structured data can include a key-value triple, where the key is “disease” and the value is “cancer” “, and in at least ¶ [0196] “ In some embodiments, the key/value fields from a structured source are processed through a specialized encoder that may create a unstructured stream that can be fed to a learning model to generate word embeddings that reveal latent semantic relationships in structured data”); 
(BRI: key/values(data) from a structured data embedded to create semantic relations)
Aravamudan does not explicitly disclose:
-	computing, by the one or more processors of the computer system, an emerging entity or relation concept vector by determining a centroid of the data item vector

-	generating, by the one or more processors of the computer system, a signal when a distance between the emerging entity or relation concept vector and the entity or relation concept vector is greater than a concept drift threshold 
However, Dhillon discloses:
 -	an emerging entity or relation concept vector by determining a centroid of the data item vector (in at least [col 6, lines 4-14] “A concept vector is determined by computing the vector                         
                            
                                
                                    m
                                
                                
                                    j
                                
                            
                        
                    , which is also called the mean vector or centroid vector m of the j th cluster, as given by Equation (2) below: 
Equation 2:
	                        
                            
                                
                                    m
                                
                                
                                    j
                                
                            
                        
                     = 1/                        
                            
                                
                                    n
                                
                                
                                    j
                                
                            
                            
                                
                                    ∑
                                    
                                        
                                            
                                                π
                                            
                                            
                                                j
                                            
                                        
                                    
                                    
                                        -
                                    
                                
                                
                                    x
                                    ,
                                
                            
                        
                    
	for all x                         
                            ∈
                             
                            
                                
                                    π
                                
                                
                                    j
                                
                            
                        
                    , where                         
                            
                                
                                    n
                                
                                
                                    j
                                
                            
                        
                     is the number of document vectors in the document vector space”);

-	generating, by the one or more processors of the computer system, a signal when a distance between the emerging entity or relation concept vector and the entity or relation concept vector is greater than a concept drift threshold (in at least [col 3, lines 61- line 67, and col 4, lines 1-2] “ The document processor 102 reassigns each document vector to the cluster having the concept vector closest to the respective document vector, and then computes a new set of concept vectors for the new partitioning. That is, a new mean vector is computed for each newly determined partition or cluster. From an initial partitioning, the concept vectors are iteratively calculated to a stopping threshold value, leaving a concept vector subspace of the document vectors,” in at least [col 2, lines 62-65] “The cluster concept vectors are iteratively computed to a predetermined threshold, forming a set of concept vectors that define a vector subspace of the document vector space “, in at least [col 6, lines 46-47] “ The concept decomposition unit then checks for a stopping criteria, as indicated by the decision box numbered 410”, and in at least [ col 6, lines 25-27) “ Those skilled in the art will appreciate that the concept vector                         
                            
                                
                                    c
                                
                                
                                    j
                                
                            
                             
                        
                    may be characterized as the vector that is closest in cosine similarity to all the document vectors in a cluster                         
                            
                                
                                    π
                                
                                
                                    j
                                
                            
                            "
                            )
                            .
                        
                     
(BRI: The “iterated concept vector” is considered as the “emerging entity” by the application of reiterated calculation of the “centroid vector” and the “document vector” considered as the “concept vector”. When the difference vector meets a “stop criteria”, it signals a “zero drift” associated with a predetermined “threshold”)

It would have obvious to one of ordinary skill in the art before the effective filing date of
the present application to combine Aravamudan and Dhillon. Aravamudan teaches receiving a knowledge graph data, a collection of text and building a vector space for it and receiving a sequence of data associated with the type of entity and further embedded it into a vector space.  Dhillon teaches generating centroid of the data items vectors and comparing the distance of the emerging concept and the concept to a predetermined threshold and generate a signal of the result.  One of ordinary skill would have motivation to combine Aravamudan and Dhillon as the distance represents the drift between the emerging concept and the concept that tends towards the predetermined threshold generating a stopping signal providing more efficient way of representation of the concept vectors as a result of reduced dimensionality of the vector space (Dhillon [col 2, lines 49-54]).
In regard to claim 8. 
Aravamudan discloses:
-	 A computer system, comprising: one or more processors; one or more memory devices coupled to the one or more processors; and one or more computer readable storage devices coupled to the one or more processors, wherein the one or more storage devices contain program code executable by the one or more processors via the one or more memory devices to implement a method for signaling concept drift during knowledge base population, the method comprising: receiving, by one or more processors of a computer system, a knowledge graph (in at least ¶ [0268], and in at least (in at least ¶ [0268], and in at least ¶ [0176] “The system store 114 can include information stored in a structured semantic database 106 (which can be a traditional database); a knowledge graph(s) 107 (which can be directed graphs of labeled (extracted from both paths 101a and 102a) and/or unlabeled entities (extracted from the 102a path) ”); 
-	receiving, by the one or more processors of the computer system, a collection of text  (in at least ¶ [0066] “ A method according to one embodiment of the present disclosure can include identifying semantic entities and associated semantic collections present in one or more knowledge bases, wherein the semantic entities include one or more of single words or multi-word phrases”); 
(BRI: collection of entities in knowledge base include words or word phrases)

-	building, by the one or more processors of the computer system, a vector space of the collection of text (in at least ¶ [0176] “In some embodiments, an example of document/paragraph/sentence embedding can be doc2vec”); 
(BRI: A document is a collection of text as a sentence, paragraphs and converted to vectors using doc2vec) 

-	receiving, by one or more processors of a computer system, a sequence of data items associated with: A) a type of entity; or B) a relation, in the knowledge graph (in at least ¶ [0169] “All entity type of an entity can be identified in various other ways. In some embodiments, an entity type of an entity can be identified based on a sequence model”); 

-	embedding, by the one or more processors of the computer system, data items associated with: A) the type of entity; or B) the relation into the vector space to generate data item vectors (in at least ¶ [0167] “Input data to the system can be structured data 101, semi-structured data 117, and/or unstructured data 102. In some embodiments, structured data 101 can be in the form of entity tuples. For example, structured data can include a key-value triple, where the key is “disease” and the value is “cancer” “, and in at least ¶ [0196] “ In some embodiments, the key/value fields from a structured source are processed through a specialized encoder that may create a unstructured stream that can be fed to a learning model to generate word embeddings that reveal latent semantic relationships in structured data”); 
(BRI: key/values(data) from a structured data embedded to create semantic relations)
Aravamudan does not explicitly disclose:
-	computing, by the one or more processors of the computer system, an emerging entity or relation concept vector by determining a centroid of the data item vector

-	generating, by the one or more processors of the computer system, a signal when a distance between the emerging entity or relation concept vector and the entity or relation concept vector is greater than a concept drift threshold
However, Dhillon discloses:
 -	an emerging entity or relation concept vector by determining a centroid of the data item vector (in at least [col 6, lines 4-14] “A concept vector is determined by computing the vector                         
                            
                                
                                    m
                                
                                
                                    j
                                
                            
                        
                    , which is also called the mean vector or centroid vector m of the j th cluster, as given by Equation (2) below: 
Equation 2:
	                        
                            
                                
                                    m
                                
                                
                                    j
                                
                            
                        
                     = 1/                        
                            
                                
                                    n
                                
                                
                                    j
                                
                            
                            
                                
                                    ∑
                                    
                                        
                                            
                                                π
                                            
                                            
                                                j
                                            
                                        
                                    
                                    
                                        -
                                    
                                
                                
                                    x
                                    ,
                                
                            
                        
                    
	for all x                         
                            ∈
                             
                            
                                
                                    π
                                
                                
                                    j
                                
                            
                        
                    , where                         
                            
                                
                                    n
                                
                                
                                    j
                                
                            
                        
                     is the number of document vectors in the document vector space”);

-	generating, by the one or more processors of the computer system, a signal when a distance between the emerging entity or relation concept vector and the entity or relation concept vector is greater than a concept drift threshold (in at least [col 3, lines 61- line 67, and col 4, lines 1-2] “ The document processor 102 reassigns each document vector to the cluster having the concept vector closest to the respective document vector, and then computes a new set of concept vectors for the new partitioning. That is, a new mean vector is computed for each newly determined partition or cluster. From an initial partitioning, the concept vectors are iteratively calculated to a stopping threshold value, leaving a concept vector subspace of the document vectors,” in at least [col 2, lines 62-65] “The cluster concept vectors are iteratively computed to a predetermined threshold, forming a set of concept vectors that define a vector subspace of the document vector space “, in at least [col 6, lines 46-47] “ The concept decomposition unit then checks for a stopping criteria, as indicated by the decision box numbered 410”, and in at least [ col 6, lines 25-27) “ Those skilled in the art will appreciate that the concept vector                         
                            
                                
                                    c
                                
                                
                                    j
                                
                            
                             
                        
                    may be characterized as the vector that is closest in cosine similarity to all the document vectors in a cluster                         
                            
                                
                                    π
                                
                                
                                    j
                                
                            
                            "
                            )
                            .
                        
                     
(BRI: The “iterated concept vector” is considered as the “emerging entity” by the application of reiterated calculation of the “centroid vector” and the “document vector” considered as the “concept vector”. When the difference vector meets a “stop criteria”, it signals a “zero drift” associated with a predetermined “threshold”)

It would have obvious to one of ordinary skill in the art before the effective filing date of
the present application to combine Aravamudan and Dhillon. Aravamudan teaches receiving a knowledge graph data, a collection of text and building a vector space for it and receiving a sequence of data associated with the type of entity and further embedded it into a vector space.  Dhillon teaches generating centroid of the data items vectors and comparing the distance of the emerging concept and the concept to a predetermined threshold and generate a signal of the result.  One of ordinary skill would have motivation to combine Aravamudan and Dhillon as the distance represents the drift between the emerging concept and the concept that tends towards the predetermined threshold generating a stopping signal providing more efficient way of representation of the concept vectors as a result of reduced dimensionality of the vector space (Dhillon [col 2, lines 49-54]).
In regard to claim 15. 
Aravamudan discloses:
-	 A computer program product, comprising one or more computer readable hardware storage devices storing a computer readable program code, the computer readable program code comprising an algorithm that when executed by one or more processors of a computing system implements a method for signaling concept drift during knowledge base population, the method comprising: receiving, by one or more processors of a computer system, a knowledge graph (in at least ¶ [0268], and in at least (in at least ¶ [0268], and in at least ¶ [0176] “The system store 114 can include information stored in a structured semantic database 106 (which can be a traditional database); a knowledge graph(s) 107 (which can be directed graphs of labeled (extracted from both paths 101a and 102a) and/or unlabeled entities (extracted from the 102a path) ”); 

-	receiving, by the one or more processors of the computer system, a collection of text  (in at least ¶ [0066] “ A method according to one embodiment of the present disclosure can include identifying semantic entities and associated semantic collections present in one or more knowledge bases, wherein the semantic entities include one or more of single words or multi-word phrases”); 
(BRI: collection of entities in knowledge base include words or word phrases)

-	building, by the one or more processors of the computer system, a vector space of the collection of text (in at least ¶ [0176] “In some embodiments, an example of document/paragraph/sentence embedding can be doc2vec”); 
(BRI: A document is a collection of text as a sentence, paragraphs and converted to vectors using doc2vec) 

-	receiving, by one or more processors of a computer system, a sequence of data items associated with: A) a type of entity; or B) a relation, in the knowledge graph (in at least ¶ [0169] “All entity type of an entity can be identified in various other ways. In some embodiments, an entity type of an entity can be identified based on a sequence model”); 

-	embedding, by the one or more processors of the computer system, data items associated with: A) the type of entity; or B) the relation into the vector space to generate data item vectors (in at least ¶ [0167] “Input data to the system can be structured data 101, semi-structured data 117, and/or unstructured data 102. In some embodiments, structured data 101 can be in the form of entity tuples. For example, structured data can include a key-value triple, where the key is “disease” and the value is “cancer” “, and in at least ¶ [0196] “ In some embodiments, the key/value fields from a structured source are processed through a specialized encoder that may create a unstructured stream that can be fed to a learning model to generate word embeddings that reveal latent semantic relationships in structured data”); 
(BRI: key/values (data) from a structured data embedded to create semantic relations)
Aravamudan does not explicitly disclose:
-	computing, by the one or more processors of the computer system, an emerging entity or relation concept vector by determining a centroid of the data item vector

-	generating, by the one or more processors of the computer system, a signal when a distance between the emerging entity or relation concept vector and the entity or relation concept vector is greater than a concept drift threshold
However, Dhillon discloses:
 -	an emerging entity or relation concept vector by determining a centroid of the data item vector (in at least [col 6, lines 4-14] “A concept vector is determined by computing the vector                         
                            
                                
                                    m
                                
                                
                                    j
                                
                            
                        
                    , which is also called the mean vector or centroid vector m of the j th cluster, as given by Equation (2) below: 
Equation 2:
	                        
                            
                                
                                    m
                                
                                
                                    j
                                
                            
                        
                     = 1/                        
                            
                                
                                    n
                                
                                
                                    j
                                
                            
                            
                                
                                    ∑
                                    
                                        
                                            
                                                π
                                            
                                            
                                                j
                                            
                                        
                                    
                                    
                                        -
                                    
                                
                                
                                    x
                                    ,
                                
                            
                        
                    
	for all x                         
                            ∈
                             
                            
                                
                                    π
                                
                                
                                    j
                                
                            
                        
                    , where                         
                            
                                
                                    n
                                
                                
                                    j
                                
                            
                        
                     is the number of document vectors in the document vector space”);

-	generating, by the one or more processors of the computer system, a signal when a distance between the emerging entity or relation concept vector and the entity or relation concept vector is greater than a concept drift threshold (in at least [col 3, lines 61- line 67, and col 4, lines 1-2] “ The document processor 102 reassigns each document vector to the cluster having the concept vector closest to the respective document vector, and then computes a new set of concept vectors for the new partitioning. That is, a new mean vector is computed for each newly determined partition or cluster. From an initial partitioning, the concept vectors are iteratively calculated to a stopping threshold value, leaving a concept vector subspace of the document vectors,” in at least [col 2, lines 62-65] “The cluster concept vectors are iteratively computed to a predetermined threshold, forming a set of concept vectors that define a vector subspace of the document vector space “, in at least [col 6, lines 46-47] “ The concept decomposition unit then checks for a stopping criteria, as indicated by the decision box numbered 410”, and in at least [ col 6, lines 25-27) “ Those skilled in the art will appreciate that the concept vector                         
                            
                                
                                    c
                                
                                
                                    j
                                
                            
                             
                        
                    may be characterized as the vector that is closest in cosine similarity to all the document vectors in a cluster                         
                            
                                
                                    π
                                
                                
                                    j
                                
                            
                            "
                            )
                            .
                        
                     
(BRI: The “iterated concept vector” is considered as the “emerging entity” by the application of reiterated calculation of the “centroid vector” and the “document vector” considered as the “concept vector”. When the difference vector meets a “stop criteria”, it signals a “zero drift” associated with a predetermined “threshold”)

It would have obvious to one of ordinary skill in the art before the effective filing date
of the present application to combine Aravamudan and Dhillon. Aravamudan teaches receiving a knowledge graph data, a collection of text and building a vector space for it and receiving a sequence of data associated with the type of entity and further embedded it into a vector space.  Dhillon teaches generating centroid of the data items vectors and comparing the distance of the emerging concept and the concept to a predetermined threshold and generate a signal of the result.  One of ordinary skill would have motivation to combine Aravamudan and Dhillon as the distance represents the drift between the emerging concept and the concept that tends towards the predetermined threshold generating a stopping signal providing more efficient way of representation of the concept vectors as a result of reduced dimensionality of the vector space (Dhillon [col 2, lines 49-54]).






In regard to claim 3. 
Dhillon discloses:
-	wherein the generating the signal includes highlighting data items according to a degree of difference with the centroid of the data item vectors (in at least [ col 6, lines 28-37] “After the initial set of concept vectors is computed, the system forms a new partitioning of the document vector space, as indicated by the flow diagram box numbered 406. That is, for each document vector                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                    , the concept decomposition unit will find the concept vector closest to the                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     and then will compute a new partitioning, so that for an initial (t) partitioning                         
                            
                                
                                    
                                        
                                            π
                                        
                                        
                                            j
                                        
                                    
                                
                                
                                    t
                                
                            
                            ,
                             
                        
                    there will be a new (t+1) partitioning                        
                             
                             
                            
                                
                                    
                                        
                                            π
                                        
                                        
                                            j
                                        
                                    
                                
                                
                                    (
                                    t
                                    +
                                    1
                                    )
                                
                            
                             
                        
                    where the                          
                            
                                
                                    
                                        
                                            π
                                        
                                        
                                            j
                                        
                                    
                                
                                
                                    (
                                    t
                                    +
                                    1
                                    )
                                
                            
                        
                    is the set of document vectors that are closest to the concept vector                         
                            
                                
                                    
                                        
                                            c
                                        
                                        
                                            j
                                        
                                    
                                
                                
                                    (
                                    t
                                    )
                                
                            
                        
                    , and where t denotes the iteration index of the partitioning process”, and in at least [ col 6, lines 46-47] “ The concept decomposition unit then checks for a stopping criteria, as indicated by the decision box numbered 410”).
In regard to claim 10. 
Dhillon discloses:
-	wherein the generating the signal includes highlighting data items according to a degree of difference with the centroid of the data item vectors (in at least [ col 6, lines 28-37] “After the initial set of concept vectors is computed, the system forms a new partitioning of the document vector space, as indicated by the flow diagram box numbered 406. That is, for each document vector                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                    , the concept decomposition unit will find the concept vector closest to the                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     and then will compute a new partitioning, so that for an initial (t) partitioning                         
                            
                                
                                    
                                        
                                            π
                                        
                                        
                                            j
                                        
                                    
                                
                                
                                    t
                                
                            
                            ,
                             
                        
                    there will be a new (t+1) partitioning                        
                             
                             
                            
                                
                                    
                                        
                                            π
                                        
                                        
                                            j
                                        
                                    
                                
                                
                                    (
                                    t
                                    +
                                    1
                                    )
                                
                            
                             
                        
                    where the                          
                            
                                
                                    
                                        
                                            π
                                        
                                        
                                            j
                                        
                                    
                                
                                
                                    (
                                    t
                                    +
                                    1
                                    )
                                
                            
                        
                    is the set of document vectors that are closest to the concept vector                         
                            
                                
                                    
                                        
                                            c
                                        
                                        
                                            j
                                        
                                    
                                
                                
                                    (
                                    t
                                    )
                                
                            
                        
                    , and where t denotes the iteration index of the partitioning process”, and in at least [ col 6, lines 46-47] “ The concept decomposition unit then checks for a stopping criteria, as indicated by the decision box numbered 410”).

In regard to claim 17. 
Dhillon discloses:
-	wherein the generating the signal includes highlighting data items according to a degree of difference with the centroid of the data item vectors (in at least [ col 6, lines 28-37] “After the initial set of concept vectors is computed, the system forms a new partitioning of the document vector space, as indicated by the flow diagram box numbered 406. That is, for each document vector                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                    , the concept decomposition unit will find the concept vector closest to the                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     and then will compute a new partitioning, so that for an initial (t) partitioning                         
                            
                                
                                    
                                        
                                            π
                                        
                                        
                                            j
                                        
                                    
                                
                                
                                    t
                                
                            
                            ,
                             
                        
                    there will be a new (t+1) partitioning                        
                             
                             
                            
                                
                                    
                                        
                                            π
                                        
                                        
                                            j
                                        
                                    
                                
                                
                                    (
                                    t
                                    +
                                    1
                                    )
                                
                            
                             
                        
                    where the                          
                            
                                
                                    
                                        
                                            π
                                        
                                        
                                            j
                                        
                                    
                                
                                
                                    (
                                    t
                                    +
                                    1
                                    )
                                
                            
                        
                    is the set of document vectors that are closest to the concept vector                         
                            
                                
                                    
                                        
                                            c
                                        
                                        
                                            j
                                        
                                    
                                
                                
                                    (
                                    t
                                    )
                                
                            
                        
                    , and where t denotes the iteration index of the partitioning process”, and in at least [ col 6, lines 46-47] “ The concept decomposition unit then checks for a stopping criteria, as indicated by the decision box numbered 410”).

Claims 2, 4-5, 7, 9, 11-12, 14, 16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Aravamudan et. al (hereinafter Aravamudan) US 20180082197 A1, in view of Dhillon et.al (hereinafter Dhillon) US 6560597 B1, in view of Lee et. al (hereinafter Lee) US 20200401900 A1 (Foreign Priority KR 10-2019-0072422 Filed 2019-06-18).
In regard to claim 2. 
Aravamudan and Dhillon do not explicitly disclose:
-	wherein the building the vector space of the received sequence of data items uses embeddings and autoencoders
However, Lee discloses:
-	wherein the building the vector space of the received sequence of data items uses embeddings and autoencoders (in at least ¶ [0045] “ For example, the neural network is a model that receives a sequence and performs operations such as, for example, translation, interpretation, and speech recognition”, in at least ¶ [0058] “ FIG. 3 is a diagram illustrating an example of generating an input embedding”, and in at least ¶ [0059] “ Referring to FIG. 3, input images 310 may be input to a converter 320. The converter 320 may convert each of the input images 310 into input embeddings 330, which are vector values. Each of the input embeddings 330 may be displayed in a vector space, in at least “ and in at least ¶ [0065] “ Referring to FIG. 4A, a process of training the autoencoder 420 is depicted. An input embedding 410 may be input to an encoder 421 of the autoencoder 420 as input data. As described with reference to FIG. 3, in an example, the input embedding 410 is a high-dimensional vector and may be converted from an image”).
It would have obvious to one of ordinary skill in the art before the effective filing date
of the present application to combine Aravamudan, Dhillon and Lee. Aravamudan teaches receiving a knowledge graph data, a collection of text and building a vector space for it and receiving a sequence of data associated with the type of entity and further embedded it into a vector space.  Dhillon teaches generating centroid of the data items vectors and comparing the distance of the emerging concept and the concept to a predetermined threshold and generate a signal of the result.  Lee further teaches embedding and autoencoders methods for generating the vector space for the received data items (in sequence). One of ordinary skill would have motivation to combine Aravamudan, Dhillon and Lee that may lead to minimization of the loss function that may further lead to increase in computational speed as a result of reduction in amount computations and may also lead to reduction in storage space (Lee [0160]).
In regard to claim 4. 
Aravamudan and Dhillon do not explicitly disclose:
-	wherein the generating the signal includes presenting a data item outlier 
However, Lee discloses:
-	wherein the generating the signal includes presenting a data item outlier (in at least 
¶ [0114] “ In an embodiment, the neural network apparatus may consider latent variables having a difference from a representative value exceeding a threshold value for each class as outliers among the latent variables and may remove the latent variables. For example, in order to remove the latent variables considered as outliers, a local outlier factor technique may be used, but the present embodiment is not limited thereto”, and in at least ¶ [0122] “ Since the representative value is also a vector value and has the same dimension as a latent variable, the representative value may be displayed on a vector space of the same dimension as the latent variable”).
(BRI: The application of autoencoder generates a representative value from an input embeddings into latent variables that may be an outlier and can be displayed as a vector space)

It would have obvious to one of ordinary skill in the art before the effective filing date of
the present application to combine Aravamudan, Dhillon and Lee. Aravamudan teaches receiving a knowledge graph data, a collection of text and building a vector space for it and receiving a sequence of data associated with the type of entity and further embedded it into a vector space.  Dhillon teaches generating centroid of the data items vectors and comparing the distance of the emerging concept and the concept to a predetermined threshold and generate a signal of the result.  Lee further teaches calling out an outlier as a difference between a representative value exceeding a threshold value that may refer to latent variable constructed from input embeddings. One of ordinary skill would have motivation to combine Aravamudan, Dhillon and Lee that helps to remove the latent variable that did not meet the threshold and continue to train the autoencoder based on the input embedding of the remaining latent variables. Further retraining the autoencoder may lead to minimization of the loss function that may further lead to increase in computational speed as a result of reduction in amount computations and may also lead to reduction in storage space (Lee ¶ [0160]). 






In regard to claim 5. 
Dhillon discloses:
-	wherein the distance is computed as a cosine distance or dot product distance ( in at least [ col 6, lines 25-27) “ Those skilled in the art will appreciate that the concept vector                         
                            
                                
                                    c
                                
                                
                                    j
                                
                            
                             
                        
                    may be characterized as the vector that is closest in cosine similarity to all the document vectors in a cluster                         
                            
                                
                                    π
                                
                                
                                    j
                                
                            
                            "
                            )
                            .
                        
                    
In regard to claim 7. 
Aravamudan discloses:
-	wherein the sequence of data items corresponds to at least one of a recent time window or a data entry, and is generated by a program (in at least ¶ [0066] “ A method according to one embodiment of the present disclosure can include identifying semantic entities and associated semantic collections present in one or more knowledge bases, wherein the semantic entities include one or more of single words or multi-word phrases, and the semantic entities of a semantic collection share an entity type; determining a time period for analysis; dividing the time period into one or more time slices; generating, for each time slice, a set of word embeddings for the identified semantic entities based on one or more corpora”).
In regard to claim 9. 
Aravamudan and Dhillon do not explicitly disclose:
-	wherein the building the vector space of the received sequence of data items uses embeddings and autoencoders
However, Lee discloses:
-	wherein the building the vector space of the received sequence of data items uses embeddings and autoencoders (in at least ¶ [0045] “ For example, the neural network is a model that receives a sequence and performs operations such as, for example, translation, interpretation, and speech recognition”, ¶ [0058] “ FIG. 3 is a diagram illustrating an example of generating an input embedding”, and in at least [0059] “ Referring to FIG. 3, input images 310 may be input to a converter 320. The converter 320 may convert each of the input images 310 into input embeddings 330, which are vector values. Each of the input embeddings 330 may be displayed in a vector space, in at least “ ¶ [0065] Referring to FIG. 4A, a process of training the autoencoder 420 is depicted. An input embedding 410 may be input to an encoder 421 of the autoencoder 420 as input data. As described with reference to FIG. 3, in an example, the input embedding 410 is a high-dimensional vector and may be converted from an image”).

It would have obvious to one of ordinary skill in the art before the effective filing date
of the present application to combine Aravamudan, Dhillon and Lee. Aravamudan teaches receiving a knowledge graph data, a collection of text and building a vector space for it and receiving a sequence of data associated with the type of entity and further embedded it into a vector space.  Dhillon teaches generating centroid of the data items vectors and comparing the distance of the emerging concept and the concept to a predetermined threshold and generate a signal of the result.  Lee further teaches embedding and autoencoders methods for generating the vector space for the received data items. One of ordinary skill would have motivation to combine Aravamudan, Dhillon and Lee that may lead to minimization of the loss function that may further lead to increase in computational speed as a result of reduction in amount computations and may also lead to reduction in storage space (Lee ¶ [0160]).
In regard to claim 11. 
Aravamudan and Dhillon do not explicitly disclose:
-	wherein the generating the signal includes presenting a data item outlier 
However, Lee discloses:
-	wherein the generating the signal includes presenting a data item outlier (in at least 
¶ [0114] “ In an embodiment, the neural network apparatus may consider latent variables having a difference from a representative value exceeding a threshold value for each class as outliers among the latent variables and may remove the latent variables. For example, in order to remove the latent variables considered as outliers, a local outlier factor technique may be used, but the present embodiment is not limited thereto” and in at least ¶ [0122] “ Since the representative value is also a vector value and has the same dimension as a latent variable, the representative value may be displayed on a vector space of the same dimension as the latent variable”).
(BRI: The application of autoencoder generates a representative value from an input embeddings into latent variables that may be an outlier and can be displayed as a vector space)

It would have obvious to one of ordinary skill in the art before the effective filing date of
the present application to combine Aravamudan, Dhillon and Lee. Aravamudan teaches receiving a knowledge graph data, a collection of text and building a vector space for it and receiving a sequence of data associated with the type of entity and further embedded it into a vector space.  Dhillon teaches generating centroid of the data items vectors and comparing the distance of the emerging concept and the concept to a predetermined threshold and generate a signal of the result.  Lee further teaches calling out an outlier as a difference between a representative value exceeding a threshold value that may refer to latent variable constructed from input embeddings. One of ordinary skill would have motivation to combine Aravamudan, Dhillon and Lee that helps to remove the latent variable that did not meet the threshold and continue to train the autoencoder based on the input embedding of the remaining latent variables. Further retraining the autoencoder may lead to minimization of the loss function that may further lead to increase in computational speed as a result of reduction in amount computations and may also lead to reduction in storage space (Lee ¶ [0160]). 







In regard to claim 12. 
Dhillon discloses:
-	wherein the distance is computed as a cosine distance or dot product distance ( in at least [ col 6, lines 25-27) “ Those skilled in the art will appreciate that the concept vector                         
                            
                                
                                    c
                                
                                
                                    j
                                
                            
                             
                        
                    may be characterized as the vector that is closest in cosine similarity to all the document vectors in a cluster                         
                            
                                
                                    π
                                
                                
                                    j
                                
                            
                            "
                            )
                            .
                        
                    
In regard to claim 14. 
Aravamudan discloses:
-	wherein the sequence of data items corresponds to at least one of a recent time window or a data entry, and is generated by a program (in at least ¶ [0066] “ A method according to one embodiment of the present disclosure can include identifying semantic entities and associated semantic collections present in one or more knowledge bases, wherein the semantic entities include one or more of single words or multi-word phrases, and the semantic entities of a semantic collection share an entity type; determining a time period for analysis; dividing the time period into one or more time slices; generating, for each time slice, a set of word embeddings for the identified semantic entities based on one or more corpora”).
In regard to claim 16. 
Aravamudan and Dhillon do not explicitly disclose:
-	wherein the building the vector space of the received sequence of data items uses embeddings and autoencoders
However, Lee discloses:
-	wherein the building the vector space of the received sequence of data items uses embeddings and autoencoders (in at least ¶ [0045] “ For example, the neural network is a model that receives a sequence and performs operations such as, for example, translation, interpretation, and speech recognition”, in at least ¶ [0058] FIG. 3 is a diagram illustrating an example of generating an input embedding”, and in at least ¶ [0059] “ Referring to FIG. 3, input images 310 may be input to a converter 320. The converter 320 may convert each of the input images 310 into input embeddings 330, which are vector values. Each of the input embeddings 330 may be displayed in a vector space, in at least “  ¶ [0065] “ Referring to FIG. 4A, a process of training the autoencoder 420 is depicted. An input embedding 410 may be input to an encoder 421 of the autoencoder 420 as input data. As described with reference to FIG. 3, in an example, the input embedding 410 is a high-dimensional vector and may be converted from an image”).

It would have obvious to one of ordinary skill in the art before the effective filing date of 
the present application to combine Aravamudan, Dhillon and Lee. Aravamudan teaches receiving a knowledge graph data, a collection of text and building a vector space for it and receiving a sequence of data associated with the type of entity and further embedded it into a vector space.  Dhillon teaches generating centroid of the data items vectors and comparing the distance of the emerging concept and the concept to a predetermined threshold and generate a signal of the result.  Lee further teaches embedding and autoencoders methods for generating the vector space for the received data items. One of ordinary skill would have motivation to combine Aravamudan, Dhillon and Lee that may lead to minimization of the loss function that may further lead to increase in computational speed as a result of reduction in amount  computations and may also lead to reduction in storage space (Lee ¶ [0160]).
In regard to claim 18. 
Aravamudan and Dhillon do not explicitly disclose:
-	wherein the generating the signal includes presenting a data item outlier 
However, Lee discloses:
-	wherein the generating the signal includes presenting a data item outlier (in at least 
¶ [0114] “ In an embodiment, the neural network apparatus may consider latent variables having a difference from a representative value exceeding a threshold value for each class as outliers among the latent variables and may remove the latent variables. For example, in order to remove the latent variables considered as outliers, a local outlier factor technique may be used, but the present embodiment is not limited thereto” and in at least ¶ [0122] “ Since the representative value is also a vector value and has the same dimension as a latent variable, the representative value may be displayed on a vector space of the same dimension as the latent variable”).
(BRI: The application of autoencoder generates a representative value from an input embeddings into latent variables that may be an outlier and can be displayed as a vector space)

It would have obvious to one of ordinary skill in the art before the effective filing date of
the present application to combine Aravamudan, Dhillon and Lee. Aravamudan teaches receiving a knowledge graph data, a collection of text and building a vector space for it and receiving a sequence of data associated with the type of entity and further embedded it into a vector space.  Dhillon teaches generating centroid of the data items vectors and comparing the distance of the emerging concept and the concept to a predetermined threshold and generate a signal of the result.  Lee further teaches calling out an outlier as a difference between a representative value exceeding a threshold value that may refer to latent variable constructed from input embeddings. One of ordinary skill would have motivation to combine Aravamudan, Dhillon and Lee that helps to remove the latent variable that did not meet the threshold and continue to train the autoencoder based on the input embedding of the remaining latent variables. Further retraining the autoencoder may lead to minimization of the loss function that may further lead to increase in computational speed as a result of reduction in amount computations and may also lead to reduction in storage space (Lee ¶ [0160]). 
In regard to claim 19. 
Dhillon discloses:
-	wherein the distance is computed as a cosine distance or dot product distance ( in at least [ col 6, lines 25-27) “ Those skilled in the art will appreciate that the concept vector                         
                            
                                
                                    c
                                
                                
                                    j
                                
                            
                             
                        
                    may be characterized as the vector that is closest in cosine similarity to all the document vectors in a cluster                         
                            
                                
                                    π
                                
                                
                                    j
                                
                            
                            "
                            )
                            .
                        
                    

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aravamudan et. al (hereinafter Aravamudan) US 20180082197 A1, in view of Dhillon et.al (hereinafter Dhillon) US 6560597 B1, in view of Amir et.al (hereinafter Amir) US 10204301 B2.
In regard to claim 6. 
Aravamudan and Dhillon does explicitly disclose:
-	wherein the building the vector space of the received sequence of data items further includes building a graph of data item tuples where the magnitude of the vector is computed using a graph metric 
However, Amir discloses: 
-	building the vector space of the received sequence of data items further includes building a graph of data item tuples where the magnitude of the vector is computed using a graph metric (in at least ([col 15, lines 30-39] “In one embodiment, the system 600 provides enhancements utilizing metadata. FIG. 18 illustrates an example framework 950 of the system 600 for providing enhancements utilizing metadata, in accordance with an embodiment of the invention. A neural network may be represented as a quintet G = (V, f, E, w, D), wherein V is the set of nodes, wherein f is a mapping of the nodes to neuron types, wherein E is the set of edges, wherein w is a mapping from the set of edges to real values, and wherein D is a set of metadata entries”,  in at least  [col 10, lines 13-20] “ In one embodiment, the system 600 evaluates each available method m in a set of methods M against each metric contained in a set of characteristics C to obtain a vector v(m), wherein the length of the vector v(m) is equal to the number of evaluation metrics in the set of characteristics C. Each element of the vector v(m) denotes a score for a particular method m according to a metric”, in at least [col 7, lines 34-43] “Let m denote a method belonging to the set of methods M. Each method m is differentiated on the basis of a set of characteristics C. The set of characteristics C may include characteristics such as resultant weight accuracy, dynamic range (communication) accuracy, neurosynaptic resource utilization (e.g., neurons, axons, synapses), etc. The characteristics may be evaluated on the basis of specific properties of the graph G, such as sparseness/density, synaptic weights (e.g., real, integer, binary) and/or any other graph-theoretic measure”, in at least [col 10, lines 21-28] “ For each block 150 of a reordered matrix 130 to be mapped, the system 600 specifies in a vector v(u) weights that are to be applied to each metric, wherein the length of the vector v(u) is equal to the number of evaluation metrics. The higher the importance of a particular metric to a block 150, the larger a corresponding weight specified in the vector v(u)”, and in at least [col 10, lines 29-35] “ The choice of vector v(u) for a particular block 150 may be predefined if the block 150 implements a known functionality, such as splitting, merging, etc. Elements of vector v(u) may be set to default values. The default values may be specified by a user of the method, learned via statistical techniques, or looked up on the basis of any graph-theoretic measure applied to the graph G”).

It would have obvious to one of ordinary skill in the art before the effective filing date of
the present application to combine Aravamudan, Dhillon and Amir. Aravamudan teaches receiving a knowledge graph data, a collection of text and building a vector space for it and receiving a sequence of data associated with the type of entity and further embedded it into a vector space.  Dhillon teaches generating centroid of the data items vectors and comparing the distance of the emerging concept and the concept to a predetermined threshold and generate a signal of the result.  Amir further teaches building a graph of data item tuples where the magnitude of the vector is computed using a graph metric. One of ordinary skill would have motivation to combine Aravamudan, Dhillon and Amir that allows for applying different mapping methods using specific properties of a given graph that may lead to generating more efficient and accurate results (Amir [col 9, lines 55-58]).




In regard to claim 13. 
Aravamudan and Dhillon does explicitly disclose:
-	wherein the building the vector space of the received sequence of data items further includes building a graph of data item tuples where the magnitude of the vector is computed using a graph metric
However, Amir discloses: 
-	building the vector space of the received sequence of data items further includes building a graph of data item tuples where the magnitude of the vector is computed using a graph metric (in at least ([col 15, lines 30-39] “In one embodiment, the system 600 provides enhancements utilizing metadata. FIG. 18 illustrates an example framework 950 of the system 600 for providing enhancements utilizing metadata, in accordance with an embodiment of the invention. A neural network may be represented as a quintet G = (V, f, E, w, D), wherein V is the set of nodes, wherein f is a mapping of the nodes to neuron types, wherein E is the set of edges, wherein w is a mapping from the set of edges to real values, and wherein D is a set of metadata entries”,  in at least  [col 10, lines 13-20] “ In one embodiment, the system 600 evaluates each available method m in a set of methods M against each metric contained in a set of characteristics C to obtain a vector v(m), wherein the length of the vector v(m) is equal to the number of evaluation metrics in the set of characteristics C. Each element of the vector v(m) denotes a score for a particular method m according to a metric”, in at least [col 7, lines 34-43] “Let m denote a method belonging to the set of methods M. Each method m is differentiated on the basis of a set of characteristics C. The set of characteristics C may include characteristics such as resultant weight accuracy, dynamic range (communication) accuracy, neurosynaptic resource utilization (e.g., neurons, axons, synapses), etc. The characteristics may be evaluated on the basis of specific properties of the graph G, such as sparseness/density, synaptic weights (e.g., real, integer, binary) and/or any other graph-theoretic measure”, in at least [col 10, lines 21-28] “ For each block 150 of a reordered matrix 130 to be mapped, the system 600 specifies in a vector v(u) weights that are to be applied to each metric, wherein the length of the vector v(u) is equal to the number of evaluation metrics. The higher the importance of a particular metric to a block 150, the larger a corresponding weight specified in the vector v(u)”, and in at least [col 10, lines 29-35] “The choice of vector v(u) for a particular block 150 may be predefined if the block 150 implements a known functionality, such as splitting, merging, etc. Elements of vector v(u) may be set to default values. The default values may be specified by a user of the method, learned via statistical techniques, or looked up on the basis of any graph-theoretic measure applied to the graph G”).

It would have obvious to one of ordinary skill in the art before the effective filing date of
the present application to combine Aravamudan, Dhillon and Amir. Aravamudan teaches receiving a knowledge graph data, a collection of text and building a vector space for it and receiving a sequence of data associated with the type of entity and further embedded it into a vector space.  Dhillon teaches generating centroid of the data items vectors and comparing the distance of the emerging concept and the concept to a predetermined threshold and generate a signal of the result.  Amir further teaches building a graph of data item tuples where the magnitude of the vector is computed using a graph metric. One of ordinary skill would have motivation to combine Aravamudan, Dhillon and Amir that allows for applying different mapping methods using specific properties of a given graph that may lead to generating more efficient and accurate results (Amir [col 9, lines 55-58]).
In regard to claim 20. 
Aravamudan and Dhillon does explicitly disclose:
-	building the vector space of the received sequence of data items further includes building a graph of data item tuples where the magnitude of the vector is computed using a graph metric
However, Amir discloses: 
-	building the vector space of the received sequence of data items further includes building a graph of data item tuples where the magnitude of the vector is computed using a graph metric (in at least ([col 15, lines 30-39] “In one embodiment, the system 600 provides enhancements utilizing metadata. FIG. 18 illustrates an example framework 950 of the system 600 for providing enhancements utilizing metadata, in accordance with an embodiment of the invention. A neural network may be represented as a quintet G = (V, f, E, w, D), wherein V is the set of nodes, wherein f is a mapping of the nodes to neuron types, wherein E is the set of edges, wherein w is a mapping from the set of edges to real values, and wherein D is a set of metadata entries”,  in at least  [col 10, lines 13-20] “ In one embodiment, the system 600 evaluates each available method m in a set of methods M against each metric contained in a set of characteristics C to obtain a vector v(m), wherein the length of the vector v(m) is equal to the number of evaluation metrics in the set of characteristics C. Each element of the vector v(m) denotes a score for a particular method m according to a metric”, in at least [col 7, lines 34-43] “Let m denote a method belonging to the set of methods M. Each method m is differentiated on the basis of a set of characteristics C. The set of characteristics C may include characteristics such as resultant weight accuracy, dynamic range (communication) accuracy, neurosynaptic resource utilization (e.g., neurons, axons, synapses), etc. The characteristics may be evaluated on the basis of specific properties of the graph G, such as sparseness/density, synaptic weights (e.g., real, integer, binary) and/or any other graph-theoretic measure”, in at least [col 10, lines 21-28] “ For each block 150 of a reordered matrix 130 to be mapped, the system 600 specifies in a vector v(u) weights that are to be applied to each metric, wherein the length of the vector v(u) is equal to the number of evaluation metrics. The higher the importance of a particular metric to a block 150, the larger a corresponding weight specified in the vector v(u)”, and in at least [col 10, lines 29-35] “The choice of vector v(u) for a particular block 150 may be predefined if the block 150 implements a known functionality, such as splitting, merging, etc. Elements of vector v(u) may be set to default values. The default values may be specified by a user of the method, learned via statistical techniques, or looked up on the basis of any graph-theoretic measure applied to the graph G”).

It would have obvious to one of ordinary skill in the art before the effective filing date of
the present application to combine Aravamudan, Dhillon and Amir. Aravamudan teaches receiving a knowledge graph data, a collection of text and building a vector space for it and receiving a sequence of data associated with the type of entity and further embedded it into a vector space.  Dhillon teaches generating centroid of the data items vectors and comparing the distance of the emerging concept and the concept to a predetermined threshold and generate a signal of the result.  Amir further teaches building a graph of data item tuples where the magnitude of the vector is computed using a graph metric. One of ordinary skill would have motivation to combine Aravamudan, Dhillon and Amir that allows for applying different mapping methods using specific properties of a given graph that may lead to generating more efficient and accurate results (Amir [col 9, lines 55-58]).

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to TIRUMALE KRISHNASWAMY RAMESH whose telephone number is (571)272-4605. The examiner can normally be reached by phone.
Examiner interviews are available via telephone, in-person, and video conferencing
using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on phone (571-272-3768). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit:
https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for
information about filing in DOCX format. For additional questions, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO
Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIRUMALE K RAMESH/Examiner, Art Unit 2121                                                                                                                                                                                                        



/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121